               Case 2:17-cr-00053-JAM Document 286 Filed 06/26/20 Page 1 of 2


 1 McGREGOR W. SCOTT
   United States Attorney
 2 KEVIN C. KHASIGIAN
   Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7                                   IN THE UNITED STATES DISTRICT COURT

 8                                         EASTERN DISTRICT OF CALIFORNIA

 9
     UNITED STATES OF AMERICA,                            2:17-CR-00053 JAM
10
                   Plaintiff,
11                                                        MOTION TO DISMISS
                                v.
12
     JORGE EGUILUZ, ET AL.,
13
                   Defendants.
14

15           Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure and consistent with the
16 Deferred Prosecution Agreement in this case (the DPA, see, ECF No. 152, Exh. “A”), the United States

17 moves this Court for an order dismissing the indictment, without prejudice, against Defendant Jorge

18 Eguiluz. The Defendant has fulfilled his obligations under the DPA, and the Pretrial Services Officer

19 has informed the Government that the Defendant has been complying with his conditions. An

20 unopposed motion to dismiss should be granted so long as it “is not clearly contrary to the manifest

21 public interest.” United States v. Gonzalez, 58 F.3d 459, 464 (9th Cir. 1995).

22           The United States and Defendant will submit separately a stipulation and proposed order
23 directing payment of the $239,914 the Defendant previously deposited with the Clerk of Court (ECF No.

24 63) towards the restitution ordered in this case. The DPA, ECF No. 152, Exh. “A”.

25 Dated: 6/25/2020                                       McGREGOR W. SCOTT
                                                          United States Attorney
26
                                                    By:   /s/ Kevin C. Khasigian
27
                                                          KEVIN C. KHASIGIAN
28                                                        Assistant U.S. Attorney

                                                          1
     Motion to Dismiss; [Proposed] Order
               Case 2:17-cr-00053-JAM Document 286 Filed 06/26/20 Page 2 of 2


 1 McGREGOR W. SCOTT
   United States Attorney
 2 KEVIN C. KHASIGIAN
   Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                                   IN THE UNITED STATES DISTRICT COURT

 9                                         EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           2:17-CR-00053 JAM

12                 Plaintiff,
                                                         ORDER ON MOTION TO DISMISS
13                              v.

14   JORGE EGUILUZ, ET AL.,

15                 Defendants.
16

17                                                   ORDER
18           The Government’s motion to dismiss is granted. Fed. R. Crim. P. 48(a). As to defendant Jorge
19 Eguiluz, the indictment is dismissed without prejudice.

20           The United States and Defendant shall file, within thirty (30) days from the date this Order is
21 filed, a stipulation and proposed order directing payment of the $239,914 the Defendant previously

22 deposited with the Clerk of Court towards the restitution ordered in this case.

23           IT IS SO ORDERED.

24

25 Dated: 6/25/2020                                       /s/ John A. Mendez______________
                                                          HONORABLE JOHN A. MENDEZ
26                                                        United States District Court Judge
27

28

                                                          2
     Motion to Dismiss; [Proposed] Order
